      Case 1:20-cv-00434-CCC-CA Document 18 Filed 02/12/21 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

CARLOS CLAUDIO,                            :   CIVIL ACTION NO. 1:20-CV-434
                                           :
                   Plaintiff               :   (Judge Conner)
                                           :
             v.                            :
                                           :
STEWART ACKERMAN, PA,                      :
                                           :
                   Defendant               :

                                      ORDER

      AND NOW, this 12th day of February, 2021, upon consideration of

defendant’s motion (Doc. 5) to dismiss, and the parties’ respective briefs in support

of and opposition to said motion, and for the reasons set forth in the accompanying

Memorandum, it is hereby ORDERED that:

      1.     The motion (Doc. 5) to dismiss is GRANTED in part and DENIED in
             part as follows:

             a.    The motion is GRANTED with respect to the federal Eighth
                   Amendment claim.

             b.    The motion is DENIED in all other respects.

      2.     This action is REMANDED to the Court of Common Pleas of Centre
             County, Pennsylvania, for further proceedings.

      3.     The Clerk of Court is directed to CLOSE this case.

      4.     Any appeal from this order is DEEMED frivolous and not taken in
             good faith. See 28 U.S.C. § 1915(a)(3).



                                       /S/ CHRISTOPHER C. CONNER
                                       Christopher C. Conner
                                       United States District Judge
                                       Middle District of Pennsylvania
